Exhibit 10.16

CONSULTING AND ADVISORY AGREEMENT (“ADVISORY AGREEMENT”)

            This Advisory Agreement made as of the 1st day of December, 2004 by
and between nStor Technologies, Inc., a Delaware corporation, its successors and
assigns (hereinafter referred to as the “Company”) and Cenvill Recreation, Inc.,
a Florida corporation (hereinafter referred to as “Advisor”).

WITNESSETH:

            WHEREAS, Company is desirous of obtaining certain advisory,
financial and administrative services (the “Advisory Services”) which would,
among other things, help the Company with its regulatory reporting requirements
and related matters, and complement the Company’s current executive, financial,
administrative and operational personnel consistent with the Company’s business
plan; and,

            WHEREAS, Company is desirous of receiving the Advisory Services from
Advisor; and,

            WHEREAS, Advisor is willing to provide the desired services to
Company under certain agreed upon terms and conditions,

            NOW, THEREFORE, in consideration of the sum of Ten Dollars and other
good and valuable consideration, and of the mutual covenants and agreements
herein contained, the receipt and sufficiency of which is hereby acknowledged,
the parties hereto, intending to be legally bound, hereby agree as follows:

             1.         The above recitations are true and correct.

             2.         Company hereby appoints Advisor, commencing on the date
first above written, as the entity responsible for the provision of the Advisory
Services to Company in accordance with the terms and conditions enumerated
below.

             3.         Advisor hereby accepts the responsibility of providing
the Advisory Services to Company in accordance with the terms and conditions
enumerated below.

             4.         The term of this Advisory Agreement shall commence on
the date hereof and terminate on December 31, 2005 unless extended in writing by
document signed by both parties.

             5.         Company shall have the right to terminate this Advisory
Agreement by delivery of written notice of such cancellation to the other party
received not less than sixty (60) days prior to the effectiveness of same. 
Advisor shall have the right to terminate this Advisory Agreement by delivery of
written notice of such cancellation to the other party received not less than
ninety (90) days prior to the effectiveness of same.

             6.         Company shall pay to Advisor as compensation for the
rendering of the Advisory Services the sum of Five Thousand Dollars ($5,000) per
month.  Additionally, Company agrees to reimburse Advisor for all reasonable
out-of-pocket expenses incurred by Advisor arising out of Advisor’s performance
for Company (collectively, the “Advisory Fee”).  The Advisory Fee shall be paid
to Advisor on the tenth day after the end of each month.  The initial Advisory
Fee for the month of December 2004 shall be paid on January 10, 2005. 

             7.         Where directed by the Company, Advisor agrees to:

                         (a)        Supervise the preparation of all required
reports to shareholders of Company, the American Stock Exchange and the
Securities and Exchange Commission.  Additionally, Advisor agrees to act as
consultant for the preparation of federal and state income tax returns.

                         (b)        Perform such services requested by the
Directors and/or the Chief Executive Officer of Company relating to the
operation and administration of Company.

                         (c)        Attend Company’s Board of Directors meetings
and Audit Committee meetings and make reports to Company’s Chief Executive
Officer and to Company’s Directors from time to time detailing Advisor’s
performance of its services.

             8.         Advisor agrees that its performance shall be subject to
the supervision and direction of Company’s Directors and Company’s Chief
Executive Officer.

             9.         Company agrees to indemnify and hold Advisor harmless
from and against any and all claims, demands, actions, damages, causes and
reckonings whatsoever which arise out of Advisor’s performance under this
Advisory Agreement.  Company’s said indemnification, however, shall be limited
to circumstances wherein Advisor has not been found guilty of gross negligence. 
Said indemnification shall extend to and include costs including reasonable
attorney’s fees incurred by Advisor.

             10.       This Advisory Agreement shall be subject to and
interpreted under the laws of the State of Florida.  It shall inure to the
benefit of and be binding upon the parties, their respective successors, assigns
and transferees; however, it is understood that this Advisory Agreement shall
not be assignable by Advisor.  This Advisory Agreement contains the parties’
entire understanding and it may not be amended except by the written agreement
of the parties.  If any one or more of the provisions in this Advisory Agreement
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions and this Advisory Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had never been contained.

             11.       In connection with any litigation between the parties
hereto, arising out of this Advisory Agreement, the prevailing party shall be
entitled to recover all costs incurred, including reasonable attorney’s fees.

             12.       It is understood and agreed that the scope of this
Advisory Agreement excludes any and all matters relating to the Company’s loans
from Hilcoast Development Corp., Cenvill Recreation, Inc., H. Irwin Levy and
affiliates thereof.

             IN WITNESS WHEREOF, the parties have executed the foregoing
instrument on the date first above written.

Company:

             nStor Technologies, Inc.

             By: /s/ Todd Gresham
             Todd Gresham, President

Advisor:

             Cenvill Recreation, Inc.

             By: /s/ Mark F. Levy
             Mark F. Levy, President